In a habeas corpus proceeding arising from the denial of the right to a timely parole revocation hearing (Executive Law, § 259-i, subd 3, par [f], cl [i]), the appeal is from a judgment of the Supreme Court, Queens County (Naro, J.), dated February 10, 1982, which, after a hearing, sustained the writ, vacated petitioner’s parole revocation warrant and restored him to parole status. Judgment affirmed, without costs or disbursements. (See, e.g., People ex rel. Gonzales v Dalsheim, 52 NY2d 9; People ex rel. Durham v Flood, 93 AD2d 847.) Lazer, J. P., Thompson, Niehoff and Boyers, JJ., concur.